 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                   FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DIMITRIOS KASTIS,                       No. 1:18-cv-01325-DAD-BAM
12                Plaintiff,
13        v.                                 ORDER CONSOLIDATING CASES
14   JOE ALVARADO,
15                Defendant.
16
     DIMITRIOS KASTIS,
17                                           No. 1:18-cv-01378-DAD-BAM
                  Plaintiff,
18
          v.
19
     CLOVIS POLICE DEPARTMENT,
20
                  Defendant.
21

22
     DIMITRIOS KASTIS,
23                                           No. 1:18-cv-01430-DAD-BAM
                  Plaintiff,
24
          v.
25
     DISTRICT ATTORNEY’S OFFICE
26   FRESNO COUNTY,

27                Defendant.

28
                                             1
 1    DIMITRIOS KASTIS,
 2                        Plaintiff,                      No. 1:18-cv-01457-DAD-BAM
 3            v.
 4    U.S. DEPARTMENT OF JUSTICE,
 5                        Defendant.
 6
      DIMITRIOS KASTIS,
 7
                          Plaintiff,
 8                                                        No. 1:18-cv-01521-DAD-BAM
              v.
 9
      DEPARTMENT OF HOMELAND
10    SECURITY,
11                        Defendant.
12

13

14           Plaintiff Dimitrios Kastis is proceeding pro se and in forma pauperis in the above-

15   captioned actions, alleging that defendants deprived him of his civil rights in their criminal

16   prosecutions of plaintiff in state and federal court.

17           Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, “[i]f actions before the

18   court involve a common question of law or fact, the court may: (1) join for hearing or trial any or

19   all matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to

20   avoid unnecessary cost or delay.” In exercising its discretion, the court “weighs the saving of

21   time and effort consolidation would produce against any inconvenience, delay, or expense that it

22   would cause.” Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984).

23           Here, the court finds that the above-captioned actions involve the same or similar parties,

24   claims, and questions of fact or law, and that consolidation will avoid unnecessary costs and

25   duplication of proceedings. Thus, good cause exists to consolidate these cases.

26   /////

27   /////

28   /////
                                                         2
 1        Accordingly,

 2              1. The above-referenced cases shall be consolidated for all purposes, including trial,

 3                 pursuant to Rule 42(a);

 4              2. Plaintiff’s “clarification request for order of consolidation by the court” (No. 1:18-

 5                 cv-01378-DAD-BAM, Doc. No. 7) is denied as moot;

 6              3. The Clerk of the Court is directed to file this order in each of the above-referenced

 7                 cases; and

 8              4. Going forward, the parties and the Clerk of the Court are directed to file

 9                 documents under only the lead case number. Future captions should indicate the

10                 lead case number followed by the member case numbers as follows:

11                 Lead Case:              1:18-cv-01325-DAD-BAM

12                 Member Case:            1:18-cv-01378-DAD-BAM

13                 Member Case:            1:18-cv-01430-DAD-BAM

14                 Member Case:            1:18-cv-01457-DAD-BAM

15                 Member Case:            1:18-cv-01521-DAD-BAM

16   IT IS SO ORDERED.
17
       Dated:     February 20, 2019
18                                                     UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                       3
